            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 1 of 7




1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
8
        JOSEPH and RENNY FANGSRUD                         NO. 3:16-cv-05842-BHS
9       VON ESCH,
10                     Plaintiffs,
                                                          PLAINTIFFS’ SUPPLEMENTAL
11                             v.                         BRIEFING RE: DEFENDANT’S 28
                                                          U.S.C. § 1927 MOTION FOR FEES
12      ASSET SYSTEMS, INC., an Oregon                    AND COSTS
        Corporation d/b/a in Washington as
13      ASSET SYSTEMS, pursuant to
14      Washington UBI No. 601474356,

15                          Defendant.

16          PLAINTIFFS, through counsel, respectfully submit the following Supplemental
17
     Briefing. Plaintiffs respectfully request that this Court consider the one-day late filing due to
18
     counsels’ excusable neglect.
19
                                         I.    INTRODUCTION
20
            Plaintiffs are just one family out of millions in America who have faced issues of
21

22   “surprise medical debt.” Plaintiffs’ case prompted Defendant to audit 2,500 other patient

23   medical collection files, which the hospital then discharged. And, lawmakers recognize that
24   medical billing and collection have serious problems, and have been working to reform how
25
     medical debt is collected and credit reported. This was not a frivolous case.
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                   1
                                                               Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                       700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                    Ph (360) 993-5000 | Fax (888) 840-6003
                                                                          bobmitchellaw@gmail.com
            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 2 of 7




1                                            II. ARGUMENT
2         1. This Litigation Worked to Protect Thousands of Consumers.
3
     A.      Defendant’s Executive Director Admits 2,500 Accounts were “Written Off” as a
4            Result of this Lawsuit.

5            This case was the catalyst to protect 2,500 other patients. In response to a line of

6    questioning concerning the number of bad accounts at issue in this case, and the actions she
7
     took to correct the problem, Mary Emerton, Defendant’s Executive Director stated:
8
                    When I became aware … I looked for every account that
9                   Legacy had placed with us between 2013 and 2014 that could
                    have been similarly situated. And I personally caused more
10                  than 2500 accounts to be placed on hold while Legacy reviewed
                    the issue that they had, in terms of that issue with the
11
                    contract…So I wanted to protect all of the consumers that may
12                  have been similarly in the same situation. So we put those
                    accounts on hold. And, ultimately, Legacy wrote off all of
13                  those accounts.
14   See Mitchell declaration, EXHIBIT 1, Trial Transcript, Day 1, pp. 154 – 155, lines 25:23.
15
     Emphasis added.
16
             Regarding the admission that 2,500 accounts were written off, Mary Emerton was
17
     asked: “And it was plaintiffs' lawsuit that caused you to do that; wasn't it?” See id. at pp.
18
     155 – 156, lines 24 – 25. Emphasis added.
19
20           To this question, Mary Emerton responded:

21                  No. Well, I suppose the plaintiffs' lawsuit caused Legacy to
                    share what they thought the problem was. And when they
22                  shared what they thought the problem was, I took the best
23                  effort that I could to protect the consumers that may be in
                    the same situation. I don't believe –
24
     Id. at p. 156, lines 1 – 5. Emphasis added.
25
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                   2
                                                             Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                    700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                 Ph (360) 993-5000 | Fax (888) 840-6003
                                                                       bobmitchellaw@gmail.com
            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 3 of 7




1           It is undisputed that this case involved a collection letter Defendant mailed to Plaintiffs,
2    demanding over $7,000.00, which Plaintiffs did not owe. If the balance of Plaintiffs’ account
3
     is even remotely comparable to the balance of the other 2,500 accounts that were discharged as
4
     a direct result of Plaintiffs filing this lawsuit, then Plaintiffs’ lawsuit provided relief to
5
     consumers in the seven-figure to eight-figure range.
6

7    B.     On Appeal, Defendant’s Own Attorney Admitted that Plaintiffs Sought
            Reasonable Relief.
8
            It is undisputed that this case involved at least one admitted violation of a strict liability
9
     remedial statute that must be liberally construed to protect Plaintiffs. 15 U.S.C. § 1692 et seq.
10
     Defendant admitted mailing a collection letter demanding thousands of dollars Plaintiffs
11

12   simply did not owe. The only question to be answered at trial was related to the statute’s

13   single affirmative defense; the Bona Fide Error defense. 15 U.S.C. § 1692k(c). In that regard,
14   the trial hinged on whether Defendant could affirmatively prove the maintenance of procedures
15
     reasonably adapted to avoid the specific admitted statutory violations at issue in this case. Id.
16
            In general, Plaintiffs alleged that Defendant should have done more to investigate the
17
     account, including obtaining an Explanation of Benefits (“EOB”) from Defendant’s creditor
18

19   client (“Legacy Salmon Creek Hospital”), before mailing the offending letter and taking other

20   collection actions. Regarding this issue, at oral argument before the Ninth Circuit Court of

21   Appeals, the Honorable Justice Fletcher posed the following question to defense counsel,
22
     Jeffrey Hasson: “So the question is, cited by the other side, why is it not a reasonable
23
     procedure in that circumstance, to ask for the EOB?” During the with Justice Fletcher that
24
     followed, defense counsel stated in pertinent part:
25
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                     3
                                                                 Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                         700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                      Ph (360) 993-5000 | Fax (888) 840-6003
                                                                            bobmitchellaw@gmail.com
             Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 4 of 7




1                     That’s one of the procedures they could have implemented.
                      They didn’t in this case. So, I can’t just say that that’s it.
2                     The question though is not whether or not the EOB was the
3                     right procedure to have in place, because clearly in this case,
                      if they had requested the EOB, it would have stopped back in
4                     January of 2016. I can’t dispute that…

5    See Joseph Fangsrud von Esch v. Asset, et al., Ninth Circuit Court of Appeals No. 19-35825,

6    Audio       of      Oral      Argument,        minutes       to       13:27           -       17:11,          at:
7
     https://www.ca9.uscourts.gov/media/view_video.php?pk_vid=0000017614.
8
             It is undisputed that all of the statutory violations Plaintiffs alleged in this case occurred
9
     after January of 2016. Therefore, by defense counsel’s own admissions to the Court of
10
     Appeals, the procedure Plaintiffs suggested was not only reasonable, but would have also
11

12   prevented all of the statutory violations that occurred in this case.

13           The Ninth Circuit Panel that heard the first appeal in this case scheduled the matter for
14   oral argument the second time around. It is hard to conceive that the Ninth Circuit Court of
15
     Appeals would hear oral argument twice in a frivolous lawsuit lacking any public importance.
16
         2. This Issue of Surprise Medical Debt Is Not Frivolous.
17
             State and Federal lawmakers worked hard to reform medical billing and medical debt
18
     collections and credit reporting during the pendency of this litigation. The Washington State
19
20   Legislature amended Washington’s Collection Agency Act to afford additional protections to

21   consumers similar to Plaintiffs. See Mitchell decl., EX. 2, RCW 19.16.250(28) and (29);
22   Medical Debt—Collection, 2019 c 227, 66th Washington State Legislature (2019).
23
             Also, during the pendency of this litigation, the Washington State Attorney General
24
     entered into a consent decree with St. Joseph’s Hospital in Tacoma, in a case involving
25
     surprise medical debt, erroneous medical billing, and medical debt collection. EX. 3.
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                      4
                                                                  Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                          700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                       Ph (360) 993-5000 | Fax (888) 840-6003
                                                                             bobmitchellaw@gmail.com
            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 5 of 7




1              In September of 2017, the three major credit reporting agencies changed their
2    procedures      to      wait     180    days    before       reporting       medical         debts.               See,
3
     https://www.myfico.com/credit-education/blog/medical-collections-removed. In 2019, the U.S.
4
     Congress considered legislation to require the credit reporting agencies to wait one year before
5
     reporting medical debt: Medical Debt Relief Act of 2019, S. 1581, 116th Cong. (2019 – 2020).
6

7              The U.S. Congress has also considered legislation to stop "surprise medical debts" --

8    Stopping the Outrageous Practice of Surprise Medical Bills Act of 2019, S.B. 1531, 116th

9    Cong. (2019 – 2020). One can reasonably anticipate that, following the COVID-19 pandemic,
10   this issue will be revisited.
11
               Also during the pendency of this litigation, there were many, many lawsuits filed
12
     against     hospitals   for     fraudulent   debt   collection.     One      example        is:    Methodist Le
13
     Bonheur Healthcare recently wrote off 8,300 debt collection lawsuits in Shelby County, TN.
14

15   Mitchell decl., EX. 4. That case is just one of many similar actions taking place throughout the

16   country.

17             Additionally, both parties to the appeal filed National Amicus briefs, recognizing the
18
     importance of these issues. A frivolous lawsuit would not garner Amicus support.
19
         3. Defendant Should Not be Awarded Fees or Costs.
20
               Given the above realities (and many more that were not included for purposes of
21
     brevity), it is difficult to imagine how Defendant could ask this Court to declare Defendant the
22

23   substantially prevailing party for purposes of awarding costs. It is even more difficult to

24   imagine how Defendant could justify overwhelming this Court with hundreds of pages of
25   briefing and documents in support of the theory that Plaintiffs violated 28 U.S.C. § 1927.
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                        5
                                                                       Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                              700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                           Ph (360) 993-5000 | Fax (888) 840-6003
                                                                                 bobmitchellaw@gmail.com
            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 6 of 7




1           Stated simply, Defendant admitted its statutory violation. The Ninth Circuit endorsed a
2    jury trial. The only question was whether Defendant could meet its affirmative defense of
3
     establishing reasonable procedures. During trial, Defendant finally admitted that this lawsuit
4
     saved 2,500 other consumers what likely amounts to millions of dollars.                       Despite these
5
     admissions, the Trial Court concluded as a matter of law that Defendant’s procedures were
6

7    reasonable. Then, on the second appeal, which the Ninth Circuit scheduled for the second oral

8    argument, defense counsel admitted that Plaintiffs’ position throughout this litigation was

9    reasonable. See Supra.: “…clearly in this case, if they had requested the EOB, it would
10   have stopped back in January of 2016. I can’t dispute that…”
11
            The underlying statute contains a one-way fee-shifting provision that only inures to the
12
     benefit of a successful plaintiff. Therefore, despite the above realities, to offset the cost of the
13
     choice Defendant made to vigorously defend theses admitted statutory violations, Defendant
14

15   seeks to color this case as frivolous and deserving of 28 U.S.C. § 1927 sanctions. Given the

16   above realities, nothing could be further from the truth.

17                                        III.      CONCLUSION
18
            For the reasons stated above, this Court should deny Defendant’s requested relief.
19
                    DATED THIS 14th day of January, 2021.
20
                                                 s//Robert Mitchell
21                                               ROBERT MITCHELL (WSBA #37444)
                                                 ROBERT MITCHELL, ATTORNEY AT LAW, PLLC
22
                                                 700 W. Evergreen Blvd.
23                                               Vancouver, WA 98660
                                                 Telephone: 360-993-5000
24                                               Email:       bobmitchellaw@gmail.com
25                                               Attorneys for Plaintiffs, Fangsrud von Esch
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                       6
                                                                  Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                          700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                       Ph (360) 993-5000 | Fax (888) 840-6003
                                                                             bobmitchellaw@gmail.com
            Case 3:16-cv-05842-BHS Document 163 Filed 01/14/21 Page 7 of 7




1                                     CERTIFICATE OF SERVICE
2
             I hereby certify that on the 14th day of January, 2021, the foregoing was filed via the
3
     Court’s CM/ECF system, which will automatically serve and send email notification of such
4
     filing to all registered attorneys of record.
5
                     DATED THIS 14th day of January, 2021, at Memphis, Tennessee.
6

7                                              s//Robert Mitchell
                                               ROBERT MITCHELL (WSBA #37444)
8                                              ROBERT MITCHELL, ATTORNEY AT LAW, PLLC
                                               700 W. Evergreen Blvd.
9                                              Vancouver, WA 98660
10                                             Telephone: 360-993-5000
                                               Email:       bobmitchellaw@gmail.com
11
                                               Attorneys for Plaintiffs, Fangsrud von Esch
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING                     7
                                                                Robert Mitchell, Attorney at Law, PLLC
     NO. 3:16-cv-05842-BHS                                        700 W. Evergreen Blvd. | Vancouver, WA 98660
                                                                     Ph (360) 993-5000 | Fax (888) 840-6003
                                                                           bobmitchellaw@gmail.com
